DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2022, has been entered.

Response to Arguments
	Applicant has amended the claims to require determining a cancer to be BRCA-deficient and treating said subject thereafter with a combination of a PARP inhibitor and DAG.
	Applicant’s arguments are moot in view of the cited prior art below.  The examiner cites Sherman et al., (US2009/0123419).
Sherman teaches a method of treating ovarian cancer or uterine cancer by testing a sample obtained from a subject to identify the subject as BRCA-deficient.  If they are BRCA-deficient, then they are treated with at least one PARP inhibitor. See prior art claim 25. 
Applicant’s allegations of unexpected results have been thoroughly considered in their entirety.  As noted in the previous response, the Bacha publication (i.e., Applicant’s own publication) teaches dianhydrogalactitol for treatment of ovarian cancer and that DAG will act as a chemopotentiator in combination with other agents. See par. 204.  Specifically, PARP inhibitors are one agent that can be used in combination with DAG.  Further, it can result in a synergistic improvement in efficacy meaning a more than additive effect.  The use of PARP inhibitors is relatively unlimited. See par. 407.  DAG can also be considered a chemosensitizer when used in combination with a PARP inhibitor.  See par. 471.  Olaparib is mentioned as a known PARP inhibitor developed for treatment of ovarian cancer. See par. 986.
Additionally, the data representing unexpected results is compared to a baseline of an additive effect. See page 12 of Applicant’s arguments of November 17, 2021.  However, Bacha teaches a greater than additive effect.  Thus, whether or not unexpected results exist would depend on whether a degree of synergy is greater than expected.  The difficulty in showing this is that a PARP inhibitor is expected to have a greater than additive effect.  Thus, the 2.0% increase and 2.9% increase over an additive effect for veliparib would likely not be considered unexpected.  The only claimed limited to specific PARP inhibitors is claim 38.  Claim 38 includes rucaparib.  However, Table 1 of Applicant’s allegations of November 17, 2021, show that rucaparib show an increase over an additive effect in Table 1 of 6.2%.  It is hard to view this as unexpectedly advantageous over an expected of a synergy over an additive effect.  Further, if such efficacy is predictable related to the dosage used or potency of each PARP inhibitor, even higher potentiation would not be unexpected.  The examiner requests Applicant explain why such percentages would be considered unexpected in view of the cited prior art for the breadth of the claims.
	
Status of the Claims
	Claims 29, 31, 33-41, and 58-60 are pending.  Claims 33-36, 39, and 40 are withdrawn.  Claims 29, 37, 38, 41, and 58-60 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 37, 38, 41, and 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al., (US2009/0123419), in view of Bacha et al., (US2016/0008316) (published January 14, 2016), and in view of Ossovskaya et al., (US20080262062).
Sherman teaches a method of treating ovarian cancer or uterine cancer by testing a sample obtained from a subject to identify the subject as BRCA-deficient.  If they are BRCA-deficient, then they are treated with at least one PARP inhibitor. See prior art claim 25. The BRCA deficiency can be a BRCA1 deficiency, BRCA2 deficiency, or both. See par. 11.  The PARP inhibitor is taught to be administered alone or in combination with another anti-tumor agent.
Bacha teaches dianhydrogalactitol for use in treating ovarian cancers. See title.  It can be used in combination with a PARP inhibitor. See par.’s 199, 200, 202-204, 407, 412, 471, 500, and others.  Olaparib is taught. See par. 986.  Bacha explains that methods of treatment include using biomarkers for ovarian cancer diagnosis to include mutations in BRCA1 or BRCA2. See par. 335.  Women with such a mutation have up to a 50% risk of developing ovarian cancers. See par. 984.  Bach is teaching treatment of ovarian cancer that includes BRCAm cancers.  Further, administration of each component can be made separately. See prior art claim 5.  This would be immediately envisaged by a POSA to include simultaneous and sequential administration.
Ossovskaya teaches treating cancers with deficiency of BRCA pathways by administering PARP inhibitors.  PARP levels can be used to indicate BRCA1 or BRCA2 deficiency for treatment with PARP. See par. 20.  The method includes identifying a subject susceptible to treatment with a PARP inhibitor by administering it to treat ovarian cancer. See par. 31.   
	Not a single claim is limited to niraparib.  However, PARP inhibitors, generally, are taught.  Olaparib is provided as an example.  Substituting one known PARP inhibitor for another is considered the substitution of equivalents and would be obvious absent evidence to the contrary.  As such, it would be obvious to use niraparib in view of the cited prior art.
It would have been prima facie obvious to a person of ordinary skill in the art prior to filing the instant application to combine the teachings of Sherman, Bacha, and Ossovskaya to arrive at the claimed methods.  One would be motivated to do so because Sherman teaches identifying a subject as BRCA deficient prior to treatment with a PARP inhibitor.  Further, Bacha teaches administering the claimed agents in combination to treat ovarian cancer including those identifiable by BRCA mutations, which account for a 50% increased risk of developing ovarian cancer.  Moreover, Ossovskaya teaches PARP inhibitors to treat BRCA deficient ovarian cancers.  
As such, there is a reasonable and predictable expectation of success in treating ovarian cancer with dianhydrogalactitol and a PARP inhibitor as taught by Bacha after identifying that subject as BRCA deficient.  It would be further obvious to treat BRCA deficient cancer with a PARP inhibitor as taught by Ossovskaya and Sherman.  Even further, if the combination shows a greater than additive or synergistic efficacy, this would not be unexpected in view of Bacha’s teachings that DAG will chemopotentiate or chemosensitize ovarian cancer to treatment with a PARP inhibitor.  As such, a POSA would have a reasonable expectation of success in identifying a subject as having a BRCA deficient cancer and treating that subject with a PARP inhibitor and DAG because such combination is taught to treat the claimed subject population, including those with BRCA deficient cancers.  
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628